Case 20-51002-BLS   Doc 48-15   Filed 06/17/21   Page 1 of 25




                        Exhibit O
             Case 20-51002-BLS          Doc 48-15      Filed 06/17/21      Page 2 of 25



                                                                               EXECUTION COPY


FORBEARANCE AGREEMENT #2 AND WAIVER TO LOAN AND SECURITY AGREEMENT

        This FORBEARANCE AGREEMENT #2 AND WAIVER TO LOAN AND SECURITY
AGREEMENT (this “Agreement”) is made and entered into as of May 8, 2018 among BREAKWATER
CREDIT OPPORTUNITIES FUND, L.P., a Delaware limited partnership with an office located at
1999 Avenue of the Stars, Suite 3430, Los Angeles, CA 90067, as agent for the Lenders (in such capacity,
and any successors and assigns (and, for purposes of every equity issuance or future equity issuance
contemplated hereby, together with any of its Affiliated designees), “Agent”), LOOT CRATE, INC., a
Delaware corporation (“Borrower” or “Loot Crate”), LOOT CRATE HOLDINGS, INC.
(“Holdings”) and the undersigned Lenders (as defined in the hereinafter defined Loan Agreement).
Capitalized terms not defined herein shall have the meanings ascribed thereto in the Loan Agreement (as
defined below) or, if not defined therein, the other Loan Documents.

                                           R E C I T A L S:

         A.    WHEREAS, the Loan Parties, the Lenders party thereto, and Agent are parties to that
certain Loan and Security Agreement, dated as of June 1, 2016 (as amended by (i) that certain
Forbearance Agreement and First Amendment to Loan and Security Agreement dated as of February 9,
2018 (the “Prior Forbearance Agreement”) and (ii) that certain Joinder and Second Amendment to
Loan and Security Agreement, dated as of March 21, 2018, and as the same may be further amended,
restated, supplemented, or otherwise modified from time to time, the “Loan Agreement”);

        B.    WHEREAS, the Events of Default described in Schedule 3 hereto have occurred and are
continuing (the “Existing Defaults”). As a consequence of the Existing Defaults, Agent and the Lenders
are free to exercise any and all rights and remedies available to them under the Loan Documents and
applicable law;

         C.     WHEREAS, the Loan Parties requested that Agent and the Lenders forbear from exercising
certain rights and remedies available to Agent and the Lenders under the Loan Documents and applicable
law; and

       D.     WHEREAS, Agent and the Lenders are willing to forbear from exercising such rights and
remedies, subject to the terms and conditions contained in this Agreement.

         NOW, THEREFORE, in consideration of the foregoing premises, which are hereby incorporated
into and made a part of this Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each of the undersigned, intending to be legally bound,
does hereby agree as follows:

        1.     Certain Defined Terms. As used herein, the following defined terms shall have the
following meanings:

               (a)     “Additional Warrant” means that certain Warrant to Purchase Common Stock
                       dated as of the date hereof, issued to Agent for an additional 0.50% (on a fully
                       diluted basis) of the Common Stock of Parent.

               (b)     “Default” shall mean a default or any other breach by any Loan Party of any
                       representation, warranty, covenant, or agreement under any of the Loan
                       Documents other than an Event of Default, which is not cured to the satisfaction

                                                   1




                                                                                                      UFV-039348
            Case 20-51002-BLS         Doc 48-15       Filed 06/17/21       Page 3 of 25



                      of Agent within five (5) Business Days of either (A) notice or (B) a Responsible
                      Officer of a Loan Party obtaining knowledge thereof.

              (c)     “Forbearance Deliverable” shall mean any of (i) a Cash Balance Report, (ii) a
                      Rolling Cash Flow Report, (iii) a Cash Flow Variance Report and/or (iv) a
                      Subscriber Report and “Forbearance Deliverables” shall mean all of them,
                      collectively.

              (d)     “Forbearance Period” shall mean the period from the Effective Date until the
                      Termination Date.

              (e)     “Parent” means Loot Crate Parent, Inc.

              (f)     “Prior Forbearance Compensation Series A Shares” means those certain
                      220,614 shares of the authorized but unissued shares of Series A Preferred Stock
                      of Borrower that were issued to Breakwater Credit Opportunities Fund, L.P.
                      pursuant to the Prior Forbearance Agreement.

              (g)     “Stated Termination Date” shall mean March 31, 2019.

              (h)     “Strategic Transactions Committee” shall have the meaning as assigned in the
                      Voting Agreement as in effect on the Effective Date.

              (i)     “Termination Date” shall mean the earliest to occur of (i) the Stated
                      Termination Date, (ii) the date of the occurrence of any Default or an Event of
                      Default (other than an Existing Default), (ii) the failure to timely deliver any
                      Forbearance Deliverable or any other notice, update or report required pursuant
                      to Section 8(a) or 8(b) as and when due (subject to any cure periods expressly set
                      forth herein), which has not been cured within three (3) Business Days of such
                      failure), (iii) any other breach of any obligation under this Agreement (including,
                      without limitation, any default in payment of any obligation set forth on Schedule
                      6 as and when due (any such default in payment shall be an Event of Default) or
                      any default in the payment or performance of any other obligation in Section 8 or
                      9) and (iv) the date upon which any voluntary or involuntary bankruptcy or
                      insolvency proceeding is filed by or against any Loan Party.

              (j)     “Voting Agreement” shall mean that certain Voting Agreement by and among
                      each of Parent and the Required Parties (as defined therein), as amended or
                      otherwise modified and in effect on the Effective Date.

         2.       Acknowledgments. Each Loan Party hereby acknowledges, agrees and agrees not to
contest, the following:

              (a) The Existing Defaults have occurred and are continuing, and, (i) as a consequence
                  thereof, subject to and but for the terms of this Agreement, Agent and the Lenders
                  would be free to exercise any and all rights and remedies available to them under the
                  Loan Documents and applicable law, including, without limitation, the right of the
                  Agent to declare all Obligations immediately due and payable and to exercise the
                  other rights described in Section 9.1 of the Loan Agreement and (ii) effective as of
                  January 1, 2017, the Obligations began accruing (and shall continue to accrue both
                  during and after the Forbearance Period) interest at the Default Rate pursuant to the
                  terms of the Loan Agreement.

                                                  2




                                                                                                       UFV-039349
             Case 20-51002-BLS           Doc 48-15       Filed 06/17/21       Page 4 of 25



                (b) Agent has valid and perfected Liens in and to the Collateral.

                (c) As of the date hereof, (i) the total unpaid outstanding principal and accrued interest of
                    the Term Loan is $15,379,703.32, which is comprised of: (A) total unpaid
                    outstanding principal amount of the Term Loan of $14,312,500.00, plus (B) unpaid
                    accrued interest on the Term Loan of $1,021,798.07, plus (C) eight (8) days of cash
                    accrued interest of $45,405.25; and (ii) the unpaid amount of Lender Expenses
                    comprised of the fees and expenses of Morgan, Lewis & Bockius LLP, which have
                    been invoiced prior to the date hereof is $574,912.25, which amount shall be subject
                    to a 10% discount to the extent such fees are timely paid as provided in Section
                    8(f)(i)(A) and Schedule 6. Such amounts constitute a part of the Obligations, remain
                    outstanding and unpaid, are validly owing to Agent and the Lenders by the Loan
                    Parties, and are not subject to any right of offset, deduction, claim, or counterclaim in
                    favor of any Loan Party.

                (d) Subject to the terms of this Agreement, Agent and the Lenders have not waived and
                    do not hereby waive any defaults or Events of Default including, without limitation,
                    the Existing Defaults, nor does Agent or any of the Lenders waive any rights or
                    remedies available to them under any of the Loan Documents or applicable law,
                    including without limitation the right to declare all Obligations to be immediately due
                    and payable and to exercise the other rights described in Section 9.1 of the Loan
                    Agreement, and Agent’s and the Lenders’ agreement to forbear from exercising
                    certain of their rights and remedies shall not invalidate, impair, negate or otherwise
                    affect Agent’s and each Lender’s ability to exercise any other rights and remedies
                    they may have under the Loan Documents or applicable law.

                (e) (i) each and every commitment of Agent and each Lender to make loans or other
                    extensions of credit to or for the benefit of Borrower under the Loan Documents has
                    heretofore terminated, (ii) Agent and the Lenders are not obligated, and do not intend,
                    to make any further loan or other extension of credit to or for the benefit of Borrower
                    under the Loan Documents or otherwise and (iii) nothing in this Agreement shall be
                    implied or construed to obligate Agent or any of the Lenders to extend this
                    Agreement or the Forbearance Period beyond the terms hereof.

         3.      Forbearance. In reliance upon the representations, warranties, agreements and covenants
of the Loan Parties set forth herein and in the Loan Documents, during the Forbearance Period, Agent and
the Lenders agree to forbear from (i) declaring all Obligations to be immediately due and payable and (ii)
taking any actions to foreclose or otherwise enforce their Liens upon the Collateral, in each case, as a
result of the occurrence and continuance of the Existing Defaults.

        4.      Waivers to Loan and Security Agreement. The Lenders hereby

                (a) waive, solely during the Forbearance Period, any scheduled amortization payments of
                    the principal amount of the Term Loan pursuant to Section 2.4(a) of the Loan
                    Agreement; provided, for the avoidance of doubt, that any such scheduled
                    amortization payments that occur after the Termination Date shall remain due and
                    payable in accordance with Section 2.4(a) of the Loan Agreement; and

                (b) waive the application of the Prepayment Premium and in furtherance thereof agree,
                    that notwithstanding anything in Section 2.04(c) or Section 2.06 in the Loan
                    Agreement to the contrary, there shall be no Prepayment Premium due in connection
                    with any payment or prepayment in whole or in part of the Term Loan for any reason.

                                                     3




                                                                                                           UFV-039350
             Case 20-51002-BLS         Doc 48-15       Filed 06/17/21      Page 5 of 25



       5.       Conditions to Forbearance. Each Loan Party hereby acknowledges and agrees that
compliance with the following shall constitute conditions precedent to Agent’s and the Lenders’
agreement to forbear, and to continue to forbear, as herein provided (the date that all such conditions
precedent are satisfied to the satisfaction of Agent being the “Effective Date”):

               (a)   The Loan Parties shall deliver to Agent an executed copy of this Agreement, duly
                     and properly executed by each Loan Party, together with such other documentation
                     as Agent may reasonably require;

               (b)   The Loan Parties shall have delivered to Agent a Cash Balance Report (as defined
                     below) that is current as of the Effective Date;

               (c)   The Loan Parties shall have delivered to Agent a cash flow forecast in form and
                     substance acceptable to Agent, which shows projected cash receipts of the Loan
                     Parties and all projected cash disbursements of the Loan Parties (including prepaid
                     expenses and cash outflows) in each case for the succeeding thirteen weeks (the
                     “Projected Cash Flow Report”)

               (d)   There being no actions or proceedings pending or, to the knowledge of any
                     Responsible Officer of Borrower, threatened in writing by or against any of the
                     Loan Parties except as set forth on Schedule 1 hereto, which Schedule 1 shall set
                     forth a reasonably detailed description of any such matters and the estimated amount
                     in dispute with respect thereto;

               (e)   The Loan Parties shall deliver to Agent an executed amendment to the Voting
                     Agreement, in form and substance satisfactory to Agent, together with any other
                     related executed documents or consents necessary to effectuate such amendments
                     as determined by Agent in its sole discretion;

               (f)   The Loan Parties shall have delivered to Agent an up-to-date report detailing the
                     number of subscribers of Borrower, including information about subscription
                     period and “churn rate” of such subscribers (the “Subscriber Report”);

               (g)   The Loan Parties shall have caused Parent to execute and deliver the Additional
                     Warrant;

               (h)   The Loan Parties shall deliver to Agent a certificate, executed by a Responsible
                     Officer of each Loan Party, attaching resolutions authorizing the transactions
                     contemplated by this Agreement including, without limitation, the execution of the
                     Additional Warrant;

               (i)   Borrower shall execute and deliver to Agent an amended and restated fee letter in
                     form and substance satisfactory to Agent (the “Fee Letter”);

               (j)   The Loan Parties shall have delivered to Breakwater Credit Opportunities Fund,
                     L.P. a copy of an executed proxy of Christopher Davis as provided for under the
                     Voting Agreement and that certain letter agreement by and among Christopher
                     Davis and Breakwater Credit Opportunities Fund, L.P, in each case executed
                     contemporaneously herewith, which proxy shall be in form and substance
                     satisfactory to Agent;

               (k)   The Loan Parties shall be in compliance with the requirements of Section 9 hereof
                     for the month ended March 31, 2018; and
                                                  4




                                                                                                       UFV-039351
             Case 20-51002-BLS            Doc 48-15      Filed 06/17/21       Page 6 of 25



                (l)   The Loan Parties shall have delivered to Agent a certificate of a Responsible
                      Officer of Borrower dated as of the Effective Date, certifying that Borrower has
                      satisfied (or the Lenders shall have waived) each of the conditions set forth in this
                      Section 5 (together with supporting calculations in the case of clause (k)) and such
                      other matters as Agent may require.

        6.       Strategic Process Financial Advisor. The parties hereto acknowledge that the Borrower
will have, at its option exercisable at any time, the option to retain a strategic process financial adviser,
which financial advisor shall be subject to the approval of Agent (such approval not to be unreasonably
withheld), and which financial advisor shall report to the Strategic Transactions Committee, which
Strategic Transactions Committee will determine the duties, responsibilities, services and scope of work
to be performed by such financial advisor. All costs and fees of such financial advisor shall be paid by the
Borrower at the Borrower’s sole expense.

       7.      Representations and Warranties. Each Loan Party hereby represents and warrants to
Agent and each Lender that, as of the date hereof:

                (a) there are no Defaults or Events of Default other than the Existing Defaults;

                (b) each Loan Party is duly organized and in good standing under the laws of the State of
                    Delaware, is duly and legally authorized to enter into this Agreement, and has
                    complied in all material respects with all laws, rules, regulations, charter provisions,
                    and bylaws to which it may be subject, that this Agreement has been duly executed
                    by each such Loan Party party thereto and is enforceable against such Loan Party in
                    accordance with its terms, and that the execution of this Agreement by such Loan
                    Party will not conflict with its organizational or governing documents or applicable
                    law and that the undersigned representative is authorized to act on behalf of and bind
                    such Loan Party in accordance with the terms of this Agreement;

                (c) it has not entered into any agreements, mortgages, financing statements, security
                    agreements, security deeds, or any other agreement or instrument of any nature
                    whatsoever which in any manner affects its right, title, interest, or ability to perform
                    as herein provided;

                (d) no Loan Party has committed any act of fraud or deceit in connection with the
                    transactions involving Agent and/or the other Lenders, including without limitation
                    knowingly furnishing of any materially false information, financial or non-financial,
                    knowingly withholding of any material information, financial or non-financial, or
                    knowingly making of any warranties or representations which are materially untrue
                    as of the date hereof;

                (e) as of the date hereof, the capitalization of Borrower, Holdings and Parent are set forth
                    on Schedule 4, which includes all (i) issued and outstanding Common Stock,
                    (ii) granted stock options, (iii) shares of Common Stock reserved for future award
                    grants under the 2012 Stock Plan, (iv) each series of Preferred Stock, and
                    (v) warrants or stock purchase rights or other convertible securities, if any.

         8.      Covenants. Each Loan Party hereby agrees with Agent and the Lenders that it shall, and
shall cause its Subsidiaries to, do all of the following, in each case in form and substance reasonably
satisfactory to Agent:

                (a) Forbearance Deliverables. Deliver to Agent:

                                                     5




                                                                                                           UFV-039352
Case 20-51002-BLS         Doc 48-15       Filed 06/17/21       Page 7 of 25



         (i)   on each Business Day during the Forbearance Period, a daily cash balance
               report reflecting cash on deposit in all of Borrower’s Deposit Accounts
               and/or cash equivalent investments in all of Borrower’s Securities Accounts
               as of each such Business Day, which shall exclude merchant receivables
               (each, a “Cash Balance Report”);

        (ii)   on the last day of each month during the Forbearance Period, an updated
               Subscriber Report;

       (iii)   on each Friday to occur during the Forbearance Period, a rolling update to
               the Projected Cash Flow Report in form and substance acceptable to Agent,
               which shows projected cash receipts of the Loan Parties and all projected
               cash disbursements of the Loan Parties (including prepaid expenses and cash
               outflows) in each case for the subsequent 13-week period (the “Rolling
               Cash Flow Report”); and

       (iv)    concurrent with the delivery of each Rolling Cash Flow Report, a report
               detailing any variances between such Rolling Cash Flow Report and each
               previously delivered Rolling Cash Flow Report (the “Cash Flow Variance
               Report”).

 (b) Notices; Progress Reports. Deliver to Agent:

         (i)   not later than 1 Business Day after receipt by any Loan Party, or knowledge
               of any Responsible Officer, of notice or any written threat of any action or
               other proceeding, an updated schedule of all such pending or threatened
               actions or other proceedings, along with a reasonably detailed description of
               such matters and the estimated amount in dispute;

        (ii)   on a regular basis and at least as frequently as each Friday during the
               Forbearance Period, weekly updates on progress with respect to each item
               on Dendera Advisory, LLC’s (“Dendera”) initial scope of work as set forth
               on Schedule 2 hereto, and including updates with respect to the New
               Financing and any other equity financing transactions; and

       (iii)   on a weekly basis, or as more frequently as may be required by Agent,
               updates on the status of the New Financing, including terms, investors,
               conditions and expected closing date.

 (c) Collateral Information. Within 2 Business Days of reasonable request by Agent or
     any Lender, execute and deliver any necessary or requested Account Control
     Agreements, IP Security Agreements or any other documentation required in order to
     maintain, perfect, or better perfect Agent’s (on behalf of itself and the Lenders) Liens
     in any or all of the Collateral, subject to limitations set forth in the Loan Agreement.

 (d) New Financing. Consummate one or more debt or equity financings in form and
     substance and on terms satisfactory to Agent and pursuant to documentation and a
     capital structure approved by the Agent (which shall require, among other things, that
     such equity include a satisfactory liquidation preference) which shall (i) be
     accompanied by evidence of approval by Borrower’s, Holdings’ (if applicable) and
     Parent’s respective Boards of Directors (and common and/or preferred shareholders
     as necessary), (ii) provide liquidity, in a single or series of issuances, to Borrower in
     an aggregate amount of not less than $3,000,000 (the “New Financing”), and (iii)
                                      6




                                                                                            UFV-039353
             Case 20-51002-BLS           Doc 48-15       Filed 06/17/21       Page 8 of 25



                    shall be consummated by, and funds thereunder shall be received by the Borrower on
                    or before, the date that is sixty (60) days after the Effective Date.

                (e) Vendor/Supplier Report Updates. Deliver to Agent upon request an updated report
                    listing any termination or requested termination of services or goods by any vendor or
                    supplier and any COD requirements (the “Vendor/Supplier Report”), and to the
                    extent of any terminations or pending terminations by any vendor or supplier as set
                    forth in such updated report, within a reasonable amount of time, at the request of
                    Agent, schedule a teleconference with Agent to review information regarding the
                    replacement of such supplier, vendor, or product, which teleconference call shall
                    occur within two (2) Business Days following request by Agent.

                (f) Legal Expenses.

                        (i)   The Loan Parties shall:

                                A. make all payments, as and when due, required pursuant to Schedule
                                   6, which sets forth the plan for payment of certain Lender Expenses
                                   comprised of fees, costs and expenses of Morgan, Lewis & Bockius
                                   LLP, invoiced on or prior to April 24, 2018; provided, that at such
                                   time as Borrower and/or its Affiliates consummate one or more debt
                                   or equity financings in an aggregate amount of not less than
                                   $7,000,000, all such payments shall accelerate and the aggregate
                                   amount of such fees, costs and expenses shall become immediately
                                   due and payable by Borrower;

                                B. subject to Section 8(f)(i)(C), pay all fees, costs and expenses of
                                   Morgan, Lewis & Bockius LLP invoiced after the Effective Date
                                   within thirty (30) days of presentation of an invoice therefor; and

                                C. on the Termination Date, pay all fees and expenses due and payable
                                   under the Loan Agreement including, without limitation, all Lender
                                   Expenses (including, without limitation, all fees, costs and expenses
                                   of Morgan, Lewis & Bockius LLP).

                       (ii)   After the Effective Date, upon request by the Loan Parties no more than
                              once per billing cycle of the Loan Parties, Agent shall use reasonable
                              efforts to cause Morgan, Lewis & Bockius LLP to provide the Loan Parties
                              with an update of fees and expenses then outstanding, together with an
                              estimate of fees and expenses through the end of the current billing cycle of
                              the Loan Parties, and thereafter shall endeavor to cause Morgan, Lewis &
                              Bockius LLP to promptly notify the Loan Parties if it believes the estimated
                              portion of such fees and expenses will exceed 115% of the estimated
                              amount; provided, that this clause (f)(ii) shall be without liability to Agent.

         9.       Minimum EBITDA. The Loan Parties will not permit EBITDA of the Loan Parties, as of
the last day of the most recently completed six-month period of the Loan Parties ended as of each date set
forth on Schedule 5 on and after March 31, 2018, to be less than the amount set forth on Schedule 5
below such measurement date, as certified by a Responsible Officer of Borrower in a certificate delivered
concurrent with delivery of each monthly Compliance Certificate.




                                                     7




                                                                                                           UFV-039354
      Case 20-51002-BLS         Doc 48-15       Filed 06/17/21      Page 9 of 25



10.    Forbearance Compensation.

       (a) As consideration for the occurrence of the Effective Date:

              (i)    Borrower shall cause Parent to issue to Agent, on or prior to the Effective
                     Date, the Additional Warrant; and

              (ii)   Borrower shall pay or accrue, to Agent, on behalf of the Lenders, the fees
                     described in the Fee Letter.

       (b) The Lenders shall receive, on the date that is sixty (60) days after the Effective Date,
           ratably for their own account, $2,000,000 (the “Forbearance OID Amount”), which
           payment shall be in the form of Term Loans to Borrower deemed to be outstanding
           under the Loan Agreement and which will have the effect of increasing the principal
           amount of Term Loans outstanding under the Loan Agreement by $2,000,000;
           provided, that in the event the repayment in full in cash of all Obligations outstanding
           under the Loan Agreement occurs on or prior to September 30, 2018, $1,000,000 of
           the Forbearance OID Amount shall be forgiven by the Lenders.

11.    Matters Regarding Series A Shares.

       (a) At any time on or following the authorization and issuance of shares of a new series
           of Preferred Stock of Borrower (the “New Preferred”), Agent may, at its option,
           exchange the Prior Forbearance Compensation Series A Shares for 330,921 shares of
           New Preferred (or other appropriate number of shares that constitutes 2.50% of the
           Fully-Diluted (as defined below) capital stock of Borrower) (the “Exchange
           Shares”). In the event more than one new series of Preferred Stock of Borrower is
           authorized, the Exchange Shares shall be exchangeable into the series of New
           Preferred with the most senior preferred and with greatest liquidation preference. The
           Exchange Shares shall account for 2.50% of the Fully-Diluted capital stock of
           Borrower, in each case, calculated immediately following the effective time of
           Agent’s exchange of the Prior Forbearance Compensation Series A Shares for
           Exchange Shares. If Agent elects to exchange the Prior Forbearance Compensation
           Series A Shares pursuant to the immediately preceding sentence, if such series of
           New Preferred is senior to the Prior Forbearance Compensation Series A Shares,
           Agent shall be entitled to, on a pari passu basis, any anti-dilution provisions
           applicable to such New Preferred and if such series of New Preferred is pari passu
           with or junior to the Prior Forbearance Compensation Series A Shares, Agent shall be
           entitled to, on a pari passu basis, any anti-dilution provisions applicable to such New
           Preferred; provided, however, that in the event the shares of New Preferred are issued
           at price per share less than the Prior Forbearance Compensation Series A Shares
           conversion price or carry a liquidation preference less than $11.43 per share, then the
           Exchange Shares shall be appropriately adjusted such that the number of Exchange
           Shares constitute 2.50% of the Fully-Diluted capitalization of Borrower and the
           aggregate liquidation preference of such Exchange Shares equals at least $3,807,623.
           Borrower covenants and agrees to reserve sufficient shares of New Preferred to
           permit the exchange if exercised by Agent in accordance with this Section 11(a).

       (b) In the event additional shares of Series A Preferred Stock are authorized in lieu of
           New Preferred, at the option of Agent, concurrently with such authorization,
           Borrower shall issue to Agent 110,307 shares of Series A Preferred Stock for no
           additional consideration (or other appropriate number of shares of Series A Preferred
           Stock such that, following such issuance, the total Prior Forbearance Compensation
                                            8




                                                                                                 UFV-039355
            Case 20-51002-BLS           Doc 48-15       Filed 06/17/21      Page 10 of 25



                    Series A Shares held by Agent equals at least 2.50% of the Fully-Diluted
                    capitalization of Borrower) (the “Additional Forbearance Compensation Series A
                    Shares”).

                (c) In the event the holder of the Prior Forbearance Compensation Series A Shares
                    exercises the exchange right under this Section 11, upon the earlier of (i) a date
                    mutually agreed by the holder and Borrower and (ii) the date shares of New Preferred
                    (or Additional Forbearance Compensation Series A Shares) are first issued by
                    Borrower, Borrower and Agent shall execute and deliver the Exchange Agreement, in
                    the form attached as Exhibit A to the Prior Forbearance Agreement, and Borrower
                    shall deliver to the holder of the Exchange Shares in certificated form.

                (d) Effective upon the exercise of the exchange right, with respect to the Exchange
                    Shares, the holder thereof shall be entitled to the same rights, preferences, powers,
                    and privileges of such New Preferred.

                (e) Each of the undersigned holders of Borrower Securities agrees to vote or cause to be
                    voted all shares of Common Stock and Preferred Stock owned by such holder, or
                    over which such holder has voting control, from time to time and at all times, in
                    whatever manner as shall be necessary to authorize and/or reserve the number of
                    authorized shares of Common Stock and Preferred Stock from time to time to ensure
                    that there will be sufficient shares of Common Stock and Preferred Stock available in
                    the event the exchange right set forth in Section 11 is exercised by the holder of the
                    Prior Forbearance Compensation Series A Shares at any given time.

                (f) For purposes of this Section 11, “Fully-Diluted” means, as of the consummation of
                    the New Financing, calculated on as converted to Common Stock basis, the sum of
                    (A) all shares of Common Stock outstanding on such date, (B) all shares of Common
                    Stock issuable in respect of all securities outstanding as of such date that are
                    convertible into or exercisable or exchangeable for shares of Common Stock, and (C)
                    purely for purposes of this definition, if a class of Borrower Securities is not
                    convertible into or exercisable or exchangeable for Common Stock, one share of
                    Common Stock for each share of such capital stock outstanding on such date;
                    provided in the event the shares of New Preferred are issued at a price per share less
                    than the Conversion Price (as defined in the Certificate of Incorporation of Borrower
                    as in effect on the date hereof) applicable to the Series A Preferred Stock, then the
                    number of Exchange Shares shall be appropriately increased such that the aggregate
                    liquidation preference of such Exchange Shares equals at least $3,807,623.

        12.     Remedies Upon Default. In the event of the occurrence of the Termination Date, the
Agent’s and the Lenders’ agreements to forbear as provided herein shall terminate, and Agent and the
Lenders shall immediately be entitled to exercise any and all of their rights and remedies under any of the
Loan Documents, at law, in equity, or otherwise, all without further notice except such notice as is
required by applicable law.

         13.    No Waiver or Further Accommodations; No Novation. Each Loan Party hereby
acknowledges and agrees that neither Agent nor any of the Lenders has waived any of the Existing
Defaults; in addition, each Loan Party acknowledges and agrees that neither Agent nor any of the Lenders
has agreed to forbear from exercising its rights and remedies under the Loan Documents with respect to
any Default or Event of Default other than the Existing Defaults as set forth herein. This Agreement is
not intended to be nor shall it constitute a novation or accord and satisfaction of the Loan Documents or
of the indebtedness evidenced and secured thereby.

                                                    9




                                                                                                         UFV-039356
              Case 20-51002-BLS          Doc 48-15       Filed 06/17/21      Page 11 of 25



        14.      No Defense. Each Loan Party hereby agrees that the execution of this Agreement shall
not be raised as and shall not constitute a defense or a claim to any subsequent exercise by Agent nor any
of the Lenders of its rights and remedies under the Loan Documents or otherwise.

         15.     No Course of Dealing. Each Loan Party acknowledges that (a) except as expressly set
forth herein neither Agent nor any of the Lenders has agreed to (and has no obligation whatsoever to
discuss, negotiate or agree to) any restructuring, modification, amendment, waiver or forbearance with
respect to the Term Loan or any of the terms of the Loan Documents, (b) no understanding with respect to
any other restructuring, modification, amendment, waiver or forbearance with respect to the Term Loan
or any of the terms of the Loan Documents shall constitute a legally binding agreement or contract, or
have any force or effect whatsoever, unless and until reduced to writing and signed by authorized
representatives of Loan Parties, Agent and the Lenders, and (c) the execution and delivery of this
Agreement has not established any course of dealing between the parties hereto or created any obligation
or agreement of Agent or any Lender with respect to any future restructuring, modification, amendment,
waiver or forbearance with respect to the Term Loan or any of the terms of the Loan Documents.

         16.     Waiver and Release. In consideration of the forbearance and other accommodations
granted herein and other good and valuable consideration, each Loan Party hereby waives, remises,
releases and forever discharges Agent, each Lender, and each of their respective predecessors, successors,
assigns, affiliates, shareholders, directors, officers, accountants, attorneys, employees, agents,
representatives and servants of, from and against any and all claims, actions, causes of action, suits,
proceedings, defenses, counterclaims, contracts, judgments, damages, accounts, reckonings, executions,
and liabilities whatsoever of every name and nature, whether known or unknown, whether or not well
founded in fact or in law, and whether in law, at equity or otherwise, which the undersigned ever had or
now has for or by reason of any matter, cause or anything whatsoever to this date, including without
limitation any matter relating to or arising out of any of the Loan Documents or the Obligations, any
actual or alleged acts or omissions of Agent or any Lender with respect to the Loan Documents, any of
the Obligations, and any Liens or collateral in connection therewith, or the enforcement of any of Agent’s
or any Lender’s rights or remedies thereunder.

      17.      Survival. The terms of Sections 4(b), 11 and 16 shall survive the termination of this
Agreement and the Loan Documents and shall remain in full force and effect after the Termination Date.

        18.    Further Assurances. In addition to this Agreement, each Loan Party hereby agrees to
execute promptly any documentation Agent deems necessary in order to further effect the agreements
herein made.

        19.      Ratification of Loan Documents. Each Loan Party hereby agrees that this Agreement is a
Loan Document and hereby ratifies and affirms the Loan Documents, as modified by this Agreement, and
acknowledges that the Loan Documents, as so modified, are and shall remain unchanged and in full force
and effect, and the Liens granted in the Collateral thereby and held by Agent as of the Effective Date shall
and do remain in full force and effect as valid and perfected Liens in favor of Agent therein and thereto.
The Loan Parties agree that the Loan Documents, as modified by this Agreement, constitute valid and
binding obligations and agreements of the Loan Parties enforceable by Agent and the Lenders against
each of the Loan Parties in accordance with their respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding in equity or at law.

        20.     Time. Time is of the essence of this Agreement.

        21.     Binding Effect. The terms and conditions, covenants, agreements, powers, privileges and
notices of authorization contained herein shall be binding upon and shall inure to the benefit of Agent, the
Lenders, the Loan Parties, and their respective successors, assigns, agents, and attorneys. No person other
                                                    10




                                                                                                          UFV-039357
             Case 20-51002-BLS           Doc 48-15        Filed 06/17/21      Page 12 of 25



than the parties hereto shall be authorized to rely upon the contents of this Agreement or be deemed a
beneficiary thereof.

        22.      Severability. Wherever possible, each provision of this Agreement shall be interpreted in
such a manner as to be effective and valid under applicable law, but if any provision of this Agreement
shall be prohibited by or invalid under any such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such provision, or the remaining
provisions of this Agreement.

        23.     Choice of Law and Venue; Jurisdiction; Jury Trial Waiver. Each of the parties hereto
acknowledges and agrees that all of the provisions set forth in Section 11 of the Loan Agreement shall
apply to this Agreement as if incorporated herein, mutatis mutandis.

         24.     Construction of this Agreement. This Agreement constitutes and embodies the entire
understanding and agreement between the parties hereto with respect to the subject matter hereof and
thereof and supercedes any and all prior agreements, promises, negotiations, representations,
understandings or inducements, whether express or implied, oral or written regarding the terms hereof.
This Agreement may not be modified, altered or amended except by an agreement in writing signed by all
of the parties hereto. Any provision of this Agreement which is prohibited or unenforceable shall be
ineffective to the extent of such prohibition or unenforceability without invalidating the remaining
provisions hereof in that jurisdiction or affecting the validity or enforceability of such provision in any
other jurisdiction. Any warranty or representation made in this Agreement shall be deemed to be material
and shall survive and remain in full force and effect after any transfer, conveyance or foreclosure of the
Collateral to or by Agent, and nothing herein shall impair, affect or limit any right or claim that Agent or
any Lender may have against any Loan Party for breach of any such warranty or representation.

        25.      Entire Agreement. This Agreement constitutes the entire agreement among the parties
hereto with respect to the subject matter hereof. There are no oral agreements among the parties hereto,
and each Loan Party specifically acknowledges and agrees that it is not relying on any oral representation
from Agent, the Lenders, or any of their predecessors, successors, assigns, subsidiaries, affiliates and
related entities, shareholders, directors, officers, directors, accountants, attorneys, employees, agents,
representatives, or servants.

        26.       Counterparts. This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed to be an original, but all of
which taken together shall constitute one and the same agreement. Delivery of an executed counterpart of
this Agreement by telecopier or electronic transmission shall be equally as effective as delivery of an
original executed counterpart of this Agreement. Any party delivering an executed counterpart of this
Agreement by telecopier or electronic transmission also shall deliver an original executed counterpart of
this Agreement but the failure to deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Agreement. This Agreement shall be effective when accepted by
Agent (notice of which acceptance is hereby waived by the Loan Parties) and shall thereupon be binding
upon each Loan Party signatory hereto irrespective of whether any other Loan Party executes this
Agreement.

                                    [SIGNATURES ON FOLLOWING PAGE]




                                                     11




                                                                                                            UFV-039358
Case 20-51002-BLS     Doc 48-15      Filed 06/17/21     Page 13 of 25




         [Signature Page to Additional Forbearance Agreement]



                                                                        UFV-039359
Case 20-51002-BLS   Doc 48-15   Filed 06/17/21   Page 14 of 25




                                                                 UFV-039360
Case 20-51002-BLS     Doc 48-15     Filed 06/17/21     Page 15 of 25




          [Signature Page to Additional Forbearance Agreement]



                                                                       UFV-039361
             Case 20-51002-BLS           Doc 48-15       Filed 06/17/21       Page 16 of 25



                                                 Schedule 1

                                    Litigation and Other Proceedings

Inksee d/b/a White Label MFG vs. Loot Crate, Inc.
White Label MFG manufactures unique t-shirts for Loot Crate for inclusion in Loot Crate's various crate
lines. Within 30 days after receipt of a February 2016 delivery from White Label MFG, Loot Crate (i)
informed White Label MFG that it over-shipped a material number of t-shirts in its February 2016
delivery, (ii) informed White Label MFG that a material number of t-shirts were defective in its February
2016 delivery, and (iii) rejected the defective and overage t-shirts in its February 2016 delivery. On April
7, 2016, White Label MG requested that Loot Crate pay an outstanding balance of $317,117.19 for all
delivered goods plus late fees. On or about April 26, 2016, Loot Crate paid approximately $170,000 for
the non-defective good and non-overage unites included in the February 2016 delivery. The remaining
amount in dispute is approximately $150,000.

On August 23, 2016, White Label MFG filed a complaint against Loot Crate in state court in Los Angeles
County, California for, among other things, breach of contract, seeking $149,192.25 in damages. Loot
Crate denied all of White Label MFG's allegations and filed a cross-complaint against White Label MFG
for breach of contract for delivering defective shirts and refusing to accept the return or provide credit,
seeking damages in the amount of $15,000 for Loot Crate 's costs incurred in relation to the defective
shirts. The parties attended a mediation in early Fall 2017, which was unsuccessful.

The parties entered into a settlement agreement on February 12, 2018 whereby Loot Crate has agreed to
pay White Label $65,000 and White Label will have a right of first refusal to purchase Loot Crate’s
excess inventory for resale until the earlier of 12 months or its purchase of $1 million in inventory.

Tania Dababneh v. Loot Crate, Inc. and Steven Raby
In early November 2017, legal counsel for Ms. Dababneh, a former employee of Loot Crate, sent Loot
Crate a letter requesting information relating an alleged claim that she was wrongfully terminated due to
sexual harassment by Mr. Raby, a co-worker who is no longer with Loot Crate. On December 12, 2017,
the parties participated in a mediation session in an attempt to settle the matter prior to filing of a formal
claim.

On January 5, 2018, Ms. Dababneh filed a former complaint in the Superior Court of California alleging,
among other things, wrongful termination, FEHA violations based on sexual harassment and infliction of
emotional damages seeking $10 million in damages. Loot Crate’s insurance carrier has accepted
coverage, and Loot Crate’s deductible is $100,000. Loot Crate is vigorously defending the allegations
with its insurance carrier. Discovery is ongoing.

De Lage Landen Financial Services vs. Loot Crate

De Lage Landen Financial Services (f/k/a Ricoh), a copy machine vendor of Loot Crate, filed a lawsuit
against Loot Crate in Pennsylvania state court alleging breach of contract for failure to meet its payment
obligations under the agreement and seeking contractual damages in the amount of $20,955.05 in addition
to counsel fees, 18% default interest and costs.

The parties entered into a settlement agreement dated March 14, 2018 whereby Loot Crate has agreed to
pay De Lage the total amount of $21,000 in installment payments as full and final settlement of all claims
asserted by De Lage. De Lage has agreed to dismiss the action upon payment in full of the settlement
amount.




                                                                                                            UFV-039362
            Case 20-51002-BLS          Doc 48-15       Filed 06/17/21      Page 17 of 25



Other
Various vendors and service providers of Loot Crate are threatening litigation or to pursue collections
actions against Loot Crate for outstanding balances.

Loot Crate received a letter dated September 11, 2017, from an attorney alleging violations of California
Business and Professions Code Section 17529.5 and other violations of California law without providing
specifics. Loot Crate is investigating the matter.

The State of Washington Department of Revenue has issued a tax warrant in the amount of $423,503.95
for alleged sales taxes and penalties owed. Borrower was notified on February 8, 2018 that the agency
placed a garnishment on Borrower’s existing PayPal account in the amount of $351,000; however, the
government has since reduced the amount of the garnishment to $75,000. Borrower disputes the total
amount allegedly owed and is in settlement discussions with the government.




                                                                                                       UFV-039363
              Case 20-51002-BLS           Doc 48-15       Filed 06/17/21      Page 18 of 25



                                                 Schedule 2

                                     Dendera Initial Scope of Services

Dendera will provide from time to time the following services in respect of Borrower, in each case
subject to the terms and conditions hereof:

     *    Assist in reviewing the capital structure, assets, liabilities, business and operations;
     *    Assist in developing and updating a current business and financial plan and organizational chart
          as well as financial model;
     *    Assist Borrower in its efforts to raise the New Financing;
     *    Assist in structuring, negotiating and closing additional or modified funding in the form of an
          amended or modified loan, a new loan and/or a direct equity investment; and
     *    Assist in providing other strategic and/or transactional coordination and advisory services for
          lawyers, financial advisors and accountants, as are customary for similar transactions, including
          designating a person(s) reasonably acceptable to the CEO of Borrower to serve in the role as an
          employee(s) or officer(s) or similar person(s) with Borrower who shall report to the CEO and
          assist in such matters and in the “management equity” portion of the current term sheet and such
          other matters as the CEO shall reasonably direct.




11659623.10




                                                                                                              UFV-039364
              Case 20-51002-BLS         Doc 48-15      Filed 06/17/21      Page 19 of 25



                                               Schedule 3

                                           Existing Defaults

         (a)             June 30, 2017 Financial Covenant Default. Based on information provided by
Borrower to Agent, for the period ended June 30, 2017, Borrower has breached the Minimum Revenue
covenant under Section 7.12(b) of the Loan Agreement for the fiscal quarter ending June 30, 2017. Such
failure to comply is a continuing Event of Default under Section 8.3(a) of the Loan Agreement.

        (b)             Reporting of Monthly Financial Statements Default. Borrower has breached the
covenant in Section 6.2(b) of the Loan Agreement requiring that Borrower provide monthly financial
statements within 45 days after the end of each month. Such failure to comply is a continuing Event of
Default under Section 8.3(a) of the Loan Agreement.

        (c)             Notice of Event of Default. Borrower has breached the covenant in Section
6.2(e) of the Loan Agreement requiring that Borrower provide notice to Agent upon its becoming aware
of various Events of Default together with a detailed statement setting forth the steps being taken by the
Loan Parties to cure the same. Such failure to comply is a continuing Event of Default under Section
8.3(a) of the Loan Agreement.

        (d)              Collateral Events of Default. Based on information provided by Borrower to
Agent on March 7, 2017, Borrower has (i) breached Section 6.13 of the Loan Agreement related to
deposit account number 855657016 of Borrower and deposit account number 41390376 of Loot Crate
UK, Ltd. in relation to which Account Control Agreements were not executed prior to or at the time of
opening such deposit accounts (the “Deposit Account Default”); and (ii) breached Section 6.7(b) of the
Loan Agreement by failing to notify Agent of new registered Trademarks and applications for
Trademarks and provide intellectual property security agreements and other documents and take such
other actions as Agent may request to perfect and maintain a first priority perfected security interest in
such Trademarks and applications for Trademarks (the “Trademarks Default”). The Deposit Account
Default is a continuing Event of Default under Section 8.3(a) of the Loan Agreement and the Trademarks
Default is a continuing Event of Default under Section 8.3(b) of the Loan Agreement.

        (e)             Reporting of Annual Financial Statements Default. Borrower has breached the
covenant in Section 6.2(a) requiring that Borrower provide consolidated audited financial statements
within 180 days after the end of the fiscal year ending December 31, 2016. Such failure to comply is a
continuing Event of Default under Section 8.3(a) of the Loan Agreement.

        (f)           September 30, 2017 Financial Covenant Default. Based on information provided
by Borrower to Agent, for the period ended September 30, 2017, Borrower has breached the Minimum
Subscribers covenant under Section 7.12(b) of the Loan Agreement for the fiscal quarter ending
September 30, 2017. Such failure to comply is a continuing Event of Default under Section 8.3(a) of the
Loan Agreement.

       (g)            September 30, 2017 Financial Covenant Default. Based on information provided
by Borrower to Agent, for the period ended September 30, 2017, Borrower has breached the Minimum
Revenue covenant under Section 7.12(b) of the Loan Agreement for the fiscal quarter ending September
30, 2017. Such failure to comply is a continuing Event of Default under Section 8.3(a) of the Loan
Agreement.




11659623.10




                                                                                                        UFV-039365
            Case 20-51002-BLS          Doc 48-15       Filed 06/17/21      Page 20 of 25




        (h)             Disposition of Property. Borrower breached the covenant in Section 7.1 of the
Loan Agreement requiring that Borrower receive Agent’s consent before disposing of Property with a
value in excess of $250,000. Such failure to comply is a continuing Event of Default under Section 8.3(a)
of the Loan Agreement.

        (i)             Lease. Borrower breached the covenant in Section 7.2 requiring that Borrower
provide Agent with advance written notice before entering into a lease on January 16, 2017 for a leased
location located in the United Kingdom (which lease expires on January 31, 2018). Such failure to
comply is a continuing Event of Default under Section 8.3(a) of the Loan Agreement.

        (j)            Key Person. Borrower breached the covenant in Section 7.2 when Eric Chan, a
Key Person and the former Chief Financial Officer, resigned and was not replaced within 90 days of such
resignation. Such failure to comply is a continuing Event of Default under Section 8.3(a) of the Loan
Agreement.

        (k)           December 31, 2017 Financial Covenant Default. Based on information provided
by Borrower to Agent, for the period ended December 31, 2017, Borrower has breached the Minimum
Subscribers covenant under Section 7.12(b) of the Loan Agreement for the fiscal quarter ending
December 31, 2017. Such failure to comply is a continuing Event of Default under Section 8.3(a) of the
Loan Agreement.

       (l)            December 31, 2017 Financial Covenant Default. Based on information provided
by Borrower to Agent, for the period ended December 31, 2017, Borrower has breached the Minimum
Revenue covenant under Section 7.12(b) of the Loan Agreement for the fiscal quarter ending December
31, 2017. Such failure to comply is a continuing Event of Default under Section 8.3(a) of the Loan
Agreement.

        (m)             December 31, 2017 Financial Covenant Default. Based on information provided
by Borrower to Agent, for the period ended December 31, 2017, Borrower has breached the Minimum
Cash covenant under Section 7.12(a) of the Loan Agreement for the month ending December 31, 2017.
Such failure to comply is a continuing Event of Default under Section 8.3(a) of the Loan Agreement.

         (n)             January 31, 2018 Financial Covenant Default. Based on information provided by
Borrower to Agent, for the period ended January 31, 2018, Borrower has breached the Minimum Cash
covenant under Section 7.12(a) of the Loan Agreement for the month ending January 31, 2018. Such
failure to comply is a continuing Event of Default under Section 8.3(a) of the Loan Agreement.

        (o)              Taxes. Borrower is in breach of Section 7.5 of the Loan Agreement based upon a
Lien arising in favor of the State of Washington Department of Revenue (the “Washington DOR”) as
described in correspondence Borrower received on February 8, 2018. The Washington DOR has issued a
tax warrant against the Borrower in the amount of $423,503.95 for alleged sales taxes and penalties owed
and has placed a garnishment on Borrower’s PayPal account in the amount of $351,000. This Lien is not
a Permitted Lien. Such breach is a continuing Event of Default under Section 8.3(a) of the Loan
Agreement.

        (p)            Forbearance Termination. The occurrence of the Termination Date under that
certain Forbearance Agreement and First Amendment to Loan and Security Agreement dated as of
February 9, 2018 by and among, inter alia, the Borrower and Agent.




                                                                                                       UFV-039366
             Case 20-51002-BLS        Doc 48-15     Filed 06/17/21     Page 21 of 25




        (q)          February 28, 2018 Financial Covenant Default. Based on information
provided by Borrower to Agent, for the period ended February 28, 2018, Borrower has breached
the Minimum Cash covenant under Section 7.12(a) of the Loan Agreement for the month ending
February 28, 2018. Such failure to comply is a continuing Event of Default under Section 8.3(a)
of the Loan Agreement.

       (r)             March 31, 2018 Financial Covenant Default. Based on information provided by
Borrower to Agent, for the period ended March 31, 2018, Borrower has breached the Minimum
Subscribers covenant under Section 7.12(b) of the Loan Agreement for the fiscal quarter ending March
31, 2018. Such failure to comply is a continuing Event of Default under Section 8.3(a) of the Loan
Agreement.

        (s)             March 31, 2018 Financial Covenant Default. Based on information provided by
Borrower to Agent, for the period ended March 31, 2018, Borrower has breached the Minimum Revenue
covenant under Section 7.12(b) of the Loan Agreement for the fiscal quarter ending March 31, 2018.
Such failure to comply is a continuing Event of Default under Section 8.3(a) of the Loan Agreement.

         (t)            March 31, 2018 Financial Covenant Default. Based on information provided by
Borrower to Agent, for the period ended March 31, 2018, Borrower has breached the Minimum Cash
covenant under Section 7.12(a) of the Loan Agreement for the month ending March 31, 2018. Such
failure to comply is a continuing Event of Default under Section 8.3(a) of the Loan Agreement.

        (u)             April 30, 2018 Financial Covenant Default. Based on information provided by
Borrower to Agent, for the period ended April 30, 2018, Borrower has breached the Minimum Cash
covenant under Section 7.12(a) of the Loan Agreement for the month ending April 30, 2018. Such
failure to comply is a continuing Event of Default under Section 8.3(a) of the Loan Agreement.




                                                                                                   UFV-039367
            Case 20-51002-BLS          Doc 48-15      Filed 06/17/21      Page 22 of 25



                                              Schedule 4

                                  Convertible Notes and Warrants

Subordinated Convertible Promissory Note, issued by Parent in favor of Upfront V, L.P., dated July 25,
2017, in the principal amount of $250,000.00.

Subordinated Convertible Promissory Note, issued by Parent in favor of Ynon Kreiz, dated July 28, 2017,
in the principal amount of $250,000.00.

Warrant to Purchase Common Stock, issued by Parent in favor of Montage Capital II, L.P., dated January
26, 2016.

Warrant to Purchase Common Stock, issued by Parent in favor of Breakwater Credit Opportunities Fund,
L.P., dated June 1, 2016.

Warrant to Purchase Common Stock, issued by Parent in favor of Dendera Advisory, LLC, dated February
8, 2018.

                                     Parent Capitalization Table

                                            [See Attached]


                              Holdinmgs and Borrower Capitalization

Holdings: 10 shares of common stock, par value $0.0001, held by LC Funding, Inc.

Borrower: 10 shares of common stock, par value $0.0001, held by Holdings




                                                                                                      UFV-039368
Case 20-51002-BLS    Doc 48-15      Filed 06/17/21   Page 23 of 25



                    Parent Capitalization Table




                                                                     UFV-039369
Case 20-51002-BLS   Doc 48-15   Filed 06/17/21   Page 24 of 25



                         Schedule 5

                     Minimum EBITDA




                                                                 UFV-039370
            Case 20-51002-BLS          Doc 48-15       Filed 06/17/21      Page 25 of 25



                                              Schedule 6

                                          Fee Payment Plan


           Payment                             Due Date                            Amount*

             1                               May 9, 2018                           $100,000
             2                              June 11, 2018                          $100,000
             3                               July 10, 2018                         $100,000
             4                             August 10, 2018                         $100,000
             5                            September 10, 2018                       $100,000
             6                             October 10, 2018                       $74,912.25

* So long as a payment is timely made by the Loan Parties to Morgan, Lewis & Bockius LLP, the amount
of such payment shall be reduced (i) in the case of each of the payments in 1 through 5, by $10,000, and
(ii) in the case of payment 6, by $7,491.23, in each case, which represents a 10% discount on such
amount; provided, that, if such payment is not timely made when due, but the Agent and/or the Lenders
subsequently waive the Event of Default arising from such non-payment, the provisions herein shall
continue to apply to any subsequent payments.

For purposes of example only, if payment 2 is not timely made by the Loan Parties, it is an Event of
Default. If the Agent and/or the Lenders waive this Event of Default, then (a) the 10% discount will not
apply to payment 2, and the full $100,000 will be due and payable by the Loan Parties, but (b) so long as
the remaining payments are timely made, then the 10% discount will apply to those payments if timely
made.




                                                                                                       UFV-039371
